The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of October 2, 2020. Claims 1 to 20 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2020, March 16, 2021, August 10, 2021 were filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims   1-19 is/are rejected under 35 U.S.C. 102 as being anticipated by Park (US Patent Publication Application 2019/0339741 A1).
	In regard of claim 1, Park discloses a display device comprising: a display panel having a display area and a non-display area at least partially disposed around the display area, and first and second opposing surfaces (See Figure 5 of Park illustrating a display device (100_1) with display area (DPA) and non-display area as discussed in paragraph [0143]); and a first stack structure disposed on the first surface of the display panel including a first layer disposed on the first surface of the display panel, a second layer disposed on the first layer, and a third layer disposed between the first layer and the second layer (See Figure 5 of Park illustrates a first stack structure including layers (520, 221, NAD1, NAD2) disposed on the first surface of the display panel (100_1) ); the second layer having a larger size than the first layer in a plan view; and a side surface of the second layer extending outwardly beyond a side surface of the first layer (.See Figure 5 with layer (522) having a larger size than the layers below and side surface of layer (522) extends outwardly beyond a side surface of the first layer (221))
	In regard of claim 2, Park further disclose the display device of claim 1, wherein the non-display area of the display panel includes a bendable area; and the display panel is bendable so that portions of the first surface of the display panel face each other (See Figure 5 of Park showing a bendable area (210, region BR) in non-display area so that portions of first surface of the display (100_1) face each other).
	In regard of claim 3, Park further disclose the display device of claim 2, further comprising: a bendable protective layer disposed in the bending area, on the first surface of the display panel (See Figure 5 of Park showing a bendable protective layer (511) in non-display area so that portions of first surface of the display (100_1 as discussed in paragraphs [0062-0063]). 
	In regard of claim 4, Park further disclose the display device of claim 3, wherein the first layer comprises a window layer, the second layer comprises a protective layer, the third layer comprises a window layer-protective layer bonding, the first stack structure comprises an upper stack structure including a polarizing layer disposed between the first surface of the display panel and the window layer, and the polarizing layer is disposed in the display area (.See Figure 5 of Park illustrating a window layer (522) boding the first stack (520) comprising an upper of stack including polarizing layer (221) disposed in the display area (100_1))
	In regard of claim 5, Park further disclose the display device of claim 4, further comprising: an external device spaced apart from the polarizing layer by the bendable area, wherein the external device includes a driver chip disposed in the non-display area of the display panel, and a printed circuit film spaced apart from the driver chip (See Figure 5 of Park showing the circuit board (422) is implicit that has a driver chip, see paragraph [0065]).
	In regard of claim 6, Park further disclose the display device of claim 5, wherein the first stack structure further comprises a shock absorbing layer, wherein the polarizing layer is disposed between the shock absorbing layer and the display panel (See Figure 5 of Park illustrating layers below display panel (See Figure 5 of Park and paragraph [0008, 0080] discussing and showing that display panel (210) is located between the polarizing layer (221) shock absorbing layer (230) ).
	In regard of claim 7, Park further disclose the display device of claim 6, wherein the shock absorbing layer has a side surface of extending inwardly from the side surface of the protective layer (See Figure 5 of Park illustrating the shock absorbing layer (230) extending inwardly(S-4d) from the side surface as discussed in paragraph [0169]).
	In regard of claim 8, Park further disclose the display device of claim 6, wherein the side surface of the shock absorbing layer extends outwardly beyond the side surface of the window layer (See Figure 5 of Park illustrating the shock absorbing layer (230) extending outwardly beyond the window layer (221)).
	In regard of claim 9, Park further disclose the display device of claim 8, further comprising: an outer protective layer disposed between the shock absorbing layer and the protective layer, wherein the outer protective layer is spaced apart from the side surface of the window layer (See Figure 5 of Park illustrates the shock absorbing layer (230) between the outer protective layer (511) as discussed in paragraphs [0143-0147] of Park).
	In regard of claim 10, Park further disclose the display device of claim 2, further comprising: a second stack structure disposed on the second surface of the display panel, wherein the second stack structure is disposed between portions of the second surface of the display panel that are bendable to face each other (See Figure 5 of Park illustrating the second stack structure (230, 252, 242) disposed between portions of the display panel (210) as discussed in paragraphs [0169, 0170]).
	In regard of claim 11, Park further disclose the display device of claim 10, wherein the second stack structure comprises a lower stack structure including a lower film layer disposed on the second surface of the display panel, and a metal plate disposed below the lower film layer (See at least Figure 5 of Park illustrating a metal plate (242) and film layer (252)).
	In regard of claim 12, Park further disclose the display device of claim 2, wherein the side surface of the first layer is disposed more inwardly than an outermost part of the bendable area of the display panel (See Figure 5 of Park illustrating the display device with the side surface of the first layer (S-2d is disposed more inwardly than an outermost part of the bendable area of the display panel (BR)).
	In regard of claim 13, Park further disclose the display device of claim 12, wherein the side surface of the second layer is disposed more inwardly than the outermost part of the bendable area of the display panel (See Figure 5 of Park illustrating the side surface of the second layer (S-4d) disposed more inwardly than the outermost part of the bendable area of the display panel (BR)).
	In regard of claim 14, Park further disclose a display device comprising: a display panel having a foldable area, a first non-foldable area disposed on a first side of the folding area, and a second non-foldable area disposed on a second side of the folding area; a first stack structure disposed on a first surface of the display panel; and a second stack structure disposed on a second surface of the display panel, wherein the first stack structure includes a first layer disposed on the first surface of the display panel, a second layer disposed on the first layer, and a third layer disposed between the first layer and the second layer, the second layer has a larger size than the first layer in a plan view, and the second layer has a side surface extending outwardly beyond a side surface of the first layer (See at least rejection of claim 1 and at least Figure 5 of Park illustrating a foldable area (210, 511)  in display device (100_1)).
	In regard of claim 15, Park further disclose the display device of claim 14, wherein the second layer comprises a first surface facing the first layer, and a second surface, opposite to the first surface of the second layer, and when the display device is folded, portions of the second surface of the second layer face each other (See Figure 5 of Park illustrating second layer (522) having first surface facing first layer (221) and in folding state this layers facing each other).
	In regard of claim 16, Park further disclose the display device of claim 15, wherein when the display device is folded, a side surface of the first stack structure moves in a direction away from the folding area to the second substantially non-folding area (See at least Figure 16 of Park illustrating movement of side surface of the first stack (D_F) when display device (100) is folded).
	In regard of claim 17, Park further disclose the display device of claim 16, wherein the second stack structure comprises a lower film layer disposed on the second surface of the display panel, and a metal plate disposed below the lower film layer (See Figure 5 of Park illustrating the second stack structure with metal plate (242) as discussed in paragraph [0085]).
	In regard of claim 18, Park further disclose the display device of claim 16, wherein the display panel has a display area and a non-display area at least partially disposed around the display area, the non-display area of the display panel includes a bendable area, the display panel is bendable so that portions of the second surface of the display panel face each other, and when the display device is folded, the side surface of the first layer is disposed more inwardly than an outermost part of the bendable area of the display panel (See at least Figure 1 of park illustrating the display device (100) having a display area (DPA) and non-display area (NDA) and the non-display area of the display with bendable area (FR) and see Figures 4-5 of Park illustrates how display panel is bendable to face surfaces each other).
	In regard of claim 19, Park further disclose the display device of claim 18, wherein when the display device is folded, the side surface of the second layer is disposed more inwardly than the outermost part of the bendable area of the display panel (See Figure 5 of Park illustrating the folded state of the display (100) so that the side surface of the second layer (522) is disposed more inwardly than the outermost part of bendable area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (2019/0339741 A1) in view of Mita et al. (2017/0299779 A1).
	In regard of claim 20, Park further disclose the display device of claim 14, wherein the first layer comprises a window layer, and the second layer comprises a protective layer.
	However, the reference to Park does not specifically discuss the protective layer having a thickness of about 30 μm to about 50 μm, and the window layer having a thickness of about 30 μm to about 50 μm.
	In the same field of endeavor, Mita et al. disclose the stack with the protective layer (2) with thickness in range 10mm to 100mm which is in claimed range and illustrated in Figure 1A and paragraphs [0025, 0201]).
	Therefore, it would be obvious for a person skill in the art at the moment of filing to use the protective layer of Mita et al. with the device of Park in order to reduce the risk of thickening of the display panel.

					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
The U.S. Patent Publication Application 2019/0361494 A1 to Wo et al. 
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692